Title: To George Washington from Joseph Trumbull, 19 July 1777
From: Trumbull, Joseph
To: Washington, George



My Dear General
Camp at the Clove [N.Y.] 19th July 1777

I consider it my Duty to notice you, that I have returned my late Commission, as Comissary General of Purchases, to Congress, by the Honble Committee from that Body now here, accompanied with the following Letter.




Sir—
Camp at the Clove 19th July 1777

Inclosed, I send you, the Commission, which Congress have honored me with lately, as Commissary General of Purchases, & must beg leave, to decline accepting the same, or Acting under the Authority, or rather want of Authority, of it—My Reasons for declining, I have given to The Honble Committee of Congress now here, at large, The Principal of which is—That in my Humble Opinion, the Head of every Department ought to have the Comptroul of it—In this Establishment an Imperium in Imperio is established—If I accept to Act, I must be at Continual Variance with the whole Department, & of Course in Continual Hot Water, turn Accuser, & be continually applying to Congress & Attending with Witnesses to support Charges &c.—Or I must sit down in Ease & Quiet, let the Deputies do as they like,

& enjoy a Sine Cure, the one Situation, I can’t think of, The last I never will accept, It never Shall be said, I was the first American Pensioner—I am willing to do & to suffer, for my Country & it’s Cause—but I cannot Sacrifice my Honor & Principles—I must beg Congress to Appoint some Person, in my place, as Soon as may be, ’till then, I will Continue to supply the Army as heretofore.
I can by no means consent to Act under a regulation, which in my Opinion will never answer the purpose intended by Congress, or supply the Army as it should be.
I also Inclose the Commission sent to Jeremiah Wadsworth Esqr. who begs me to Inform Congress he declines accepting the same, & takes this Method to do it, as he had no other notice of the Appointment but thro’ me. I am, with the Greatest Respect Sir Your most Humble Servt

Jos: Trumbull
Hone John Hancock Esqr. President of Congress Copy 




I most Devoutly wish Congress may appoint some Person to my place, of greater Abilities than myself, & who may serve to better Satisfaction, & Your Excellency & the Army under your Command, be better supplied—One who will serve with honester Intentions, than I have done, they never will find. I am, with the greatest Esteem & Respect Your Excellency’s most humble servt

Jos: Trumbull

